Citation Nr: 0201684	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  00-03 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
loss of use of the lower extremities.  

2.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person. 

3.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1961. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  

Based on a review of the argument of record, particularly 
that presented by the veteran's representative in an October 
2001 statement and the December 2001 presentation to the 
Board, the Board has found the issue of entitlement to 
special monthly compensation based on the loss of use of the 
lower extremities to be "inextricable intertwined" with the 
issues for which an appeal to the Board has been perfected, 
namely the claims for entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person and for financial assistance in 
the purchase of an automobile or other conveyance and/or 
adaptive equipment for an automobile.  Harris v Derwinski, 1 
Vet. App. 80 (1991).  As this decision will result in a 
favorable resolution of this matter, the veteran will not be 
prejudiced by the adjudication of this issue below.   Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  

The Board is undertaking additional development on the issue 
of entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue. 

The December 2001 presentation includes arguments asserting 
entitlement to a higher level of special monthly 
compensation, specifically that provided by 38 U.S.C.A. 
§ 1114(m), and the RO is directed to conduct the appropriate 
development of this issue.  As requested by the veteran's 
representative, this development should include a 
determination as to whether separate ratings should be 
assigned for disability of the "spine alone," and for 
disability of the hips, knees and feet.  The Board also 
construes argument presented in October and December 2001 to 
represent a claim for an increased original rating for 
residuals of a rotator cuff tear of the right shoulder, 
status post arthroscopy, and directs the RO to adjudicate 
this issue as well.  The Board emphasizes that to the extent 
these issues are not resolved by the RO in the veteran's 
favor, an appeal to the Board must be perfected if the 
veteran wishes appellate review of any such issue.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2001).  

 
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO.  

2.  It is as least as likely as not that the veteran has lost 
the use of the lower extremities due to service-connected 
disability, such that he would be equally well-served by an 
amputation below each knee with use of a suitable prosthetic 
appliance. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation based on the loss of use of the lower 
extremities are met.  38 U.S.C.A. § 1114(l) (West 1991); 38 
C.F.R. § 4.63 (2001).

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and/or adaptive equipment 
for an automobile are met.  38 U.S.C.A. §§ 1114, 3901, 3902 
(West 1991); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and implementing regulations 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran was notified of the provisions of the VCAA by 
letter dated in August 2001, and the Board finds that the 
VA's duties, as set out in the VCAA, have been fulfilled.  In 
this regard, a September 2001 Report of Contact indicated the 
veteran had no additional evidence to submit, and that he 
wanted the RO to adjudicate his claims.  There is no specific 
reference to any other pertinent records that need to be 
obtained, and particularly given the favorable resolution of 
the claims below, the Board concludes that VA has satisfied 
its duties, as set out in the VCAA, to notify and to assist 
the veteran in this case.  Thus, the Board finds that further 
development with respect to the claims adjudicated below is 
not warranted. 

II.  Legal Criteria

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. §§ 
3901, 3902; 38 C.F.R. § 3.808.  Adaptive equipment which is 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's safety shall be provided.  
38 U.S.C.A. § 3902(b)(1).  The term adaptive equipment 
includes that special equipment necessary to assist the 
eligible person to get into and out of the vehicle.  
38 U.S.C.A. § 3901.

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

III. Analysis

The veteran's representative has argued that because a VA 
examiner has concluded that the veteran has the "loss of 
use" of both lower extremities, the criteria for special 
monthly compensation based on the loss of use of both lower 
extremities is warranted, thereby also warranting entitlement 
to financial assistance in the purchase of an automobile or 
other conveyance and/or adaptive equipment for an automobile.  
Review of the record includes an opinion by a VA physician 
following an April 1999 VA examination that the veteran had 
"marked loss of function of both lower extremities secondary 
to his service connected problems."  This same physician 
examined the veteran in March 2001, and in an attempt to 
clarify his April 1999 opinion, stated as follows: 

I would repeat that [the veteran] has 
marked loss of function of both lower 
extremities.  In my mind, marked loss of 
function would translate into marked loss 
of use of both lower extremities 
secondary to his service-connected 
conditions.  I hope that this information 
will help to clarify matters in that I 
have said previously, he has marked loss 
of function and use of both lower 
extremities requiring the need for 
ambulatory assistive devices including 
cane, walkers, wheelchair and motorized 
scooter.  

While the most recent medical evidence, particularly the 
range of motion findings in the lower extremity, cast some 
doubt as to whether the veteran actually has the "loss of 
use" of both extremities as defined by the pertinent 
regulations, the evidence does suggest that the veteran has 
extreme difficulty with ambulation, and utilizes a motorized 
scooter.  In short, all reasonable doubt in this regard has 
been construed in favor of the veteran, and the Board 
concludes that the criteria for "loss of use" of both lower 
extremities are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. at 49.  
Accordingly, the claims for entitlement to special monthly 
compensation based on the loss of use of the lower 
extremities and financial assistance in the purchase of an 
automobile and/or adaptive equipment for an automobile must 
be granted.  


ORDER

Entitlement to special monthly compensation based on the loss 
of use of the lower extremities is granted, subject to 
regulations governing the payment of monetary awards.  

Entitlement to financial assistance in the purchase of an 
automobile and/or adaptive equipment for an automobile is 
granted, subject to regulations governing the payment of 
monetary awards. 


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



